DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

 
Response to Amendment
This action is in response to the remarks filed on 02/07/2022.
The amendments filed on 02/07/2022 have been entered. Accordingly claims 1-10, 12, 21-23, and 27-31 remain pending. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 8, and 31 are objected to because of the following informalities:  
Regarding claims 1, 8, and 31 the limitations “directional element” (e.g. line 5 of claim 1) and “directional optical element” (e.g. line 6 of claim 1) should be amended to provide consistent language. The two recitations have been interpreted as referring to the same limitation. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 10, 21-23, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundquist et al. (US 2007/0188750, August 16, 2007, hereinafter “Lundquist”).
Regarding claims 1 and 8, Lundquist discloses an optical device (and corresponding method of increasing light throughput in an optical probe), the optical device comprising:
a light source providing an incident light (laser 602, Fig. 6, reproduced below, and corresponding description); 
a diffusive element positioned proximate to the light source to receive the incident light and to produce a diffuse light (“directed through an appropriate optical element, here shown as beam splitting optical components and/or an array of cylindrical lenses and/or optional imaging lenses (all shown collectively as element 604)” [0071]) that exits the diffusive element along a first axis defined by a length between the diffusive element and a directional element (“dichroic mirror, e.g., dichroic 606 [...] objective lens 620” [0071], also see Fig. 6 and corresponding description), and 
the directional optical element configured to change a direction of the diffuse light exiting the diffusive element from the first axis to a second axis that projects the light out of the optical device onto a subject (“dichroic mirror, e.g., dichroic 606, which directs the excitation radiation (shown as solid arrows) up through objective lens 620 and toward substrate 610” [0071]; also see Fig. 6 and corresponding description; examiner has interpreted the dichroic mirror and objective lens together as the directional optical element because they collectively change a direction of the diffuse light exiting the diffusive element from the first axis to a second axis that projects the light out of the optical device onto a subject.), 
wherein the diffuse light on a target surface of the subject has a power density that is less than a power density of the incident light (see dispersion of arrows, as annotated in Fig. 6 and corresponding description), and 
wherein the power density of the diffuse light decreases along the entire length of the first axis (see dispersion of arrows in Fig. 6 and corresponding description), and 
wherein the power density of the diffuse light decreases along the entire length of the second axis (see dispersion of arrows in Fig. 6 and corresponding description).

    PNG
    media_image1.png
    530
    472
    media_image1.png
    Greyscale

Regarding claim 2, Lundquist further discloses wherein the light source is a laser (“an overall system 600 includes the excitation light source, e.g., laser 602” [0071]).
Regarding claim 4, Lundquist further discloses wherein the optical device is a spectroscopy device (“For example, as discussed in greater detail below, in some cases, optical signals are spatially separated into component elements, e.g., light of different wavelength ranges, indicative of different signaling elements, i.e., fluorescent reagents having differing emission spectra.” [0048]; also see [0022]).
Regarding claim 21, Lundquist further discloses wherein the optical device does not comprise an intermediate optic between the diffusive element and the directional element (there is not intermediate optic between 602, Fig. 6 and 606+620, Fig. 6).
Regarding claim 22, Lundquist further discloses wherein the optical device does not comprise an intermediate optic between the directional element and the subject (there is not intermediate optic between 606+620, Fig. 6 and 610, Fig. 6).
Regarding claim 23, Lundquist further discloses wherein the optical device does not comprise an intermediate optic between the diffusive element and the directional element (there is not intermediate optic between 602, Fig. 6 and 606+620, Fig. 6), and wherein the optical device does not comprise an intermediate optic between the directional element and the subject (there is not intermediate optic between 606+620, Fig. 6 and 610, Fig. 6).
Regarding claim 29, Lundquist further discloses wherein the first axis and the second axis are generally perpendicular (see annotated Fig. 6 above, and corresponding description).
Regarding claim 30, Lundquist further discloses wherein the light from the light source directly impinges the diffusive element (light from 602, Fig. 6 directly impinges 604, Fig. 6 as shown in annotated Fig. 6 above).
Regarding claim 10, Lundquist further discloses wherein the direction of the light is altered by 90 degrees (see annotated Fig. 6 above, and corresponding description).
Regarding claim 31, Lundquist discloses an optical device, the optical device comprising:
a light source providing an incident light (laser 602, Fig. 6, reproduced above, and corresponding description); 
a diffusive element positioned proximate to the light source to receive the incident light and to produce a diffuse light (“directed through an appropriate optical element, here shown as beam splitting optical components and/or an array of cylindrical lenses and/or optional imaging lenses (all shown collectively as element 604)” [0071]) that exits the diffusive element along a first axis defined by a length between the diffusive element and a directional element (“dichroic mirror, e.g., dichroic 606 [...] objective lens 620” [0071], also see Fig. 6 and corresponding description), and 
the directional optical element configured to change a direction of the diffuse light exiting the diffusive element from the first axis to a second axis that projects the light out of the optical device onto a subject (“dichroic mirror, e.g., dichroic 606, which directs the excitation radiation (shown as solid arrows) up through objective lens 620 and toward substrate 610” [0071]; also see Fig. 6 and corresponding description; examiner has interpreted the dichroic mirror and objective lens together as the directional optical element because they collectively change a direction of the diffuse light exiting the diffusive element from the first axis to a second axis that projects the light out of the optical device onto a subject.), 
wherein the diffuse light on a target surface of the subject has a power density that is less than a power density of the incident light (see dispersion of arrows, as annotated in Fig. 6 and corresponding description), and 
wherein the power density of the diffuse light decreases along the entire length of the first axis (see dispersion of arrows in Fig. 6 and corresponding description), and 
wherein the light from the light source directly impinges the diffusive element (light from 602, Fig. 6 directly impinges 604, Fig. 6 as shown in annotated Fig. 6 above), and 
wherein the optical device does not comprise an intermediate optic between the diffusive element and the directional element (there is not intermediate optic between 602, Fig. 6 and 606+620, Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist as applied to claim 1 above and in view of Wick (US 4,453,806, June 12, 1984).
Regarding claim 3, Lundquist discloses the limitations of claim 1 as stated above but fails to disclose wherein the diffusive element is one of a surface diffusive element, a diffractive diffusive element, a refractive diffusive element, a holographic diffusive element and a phase diffusive element.
However, Wick teaches, in the same field of endeavor, wherein the diffusive element is a refractive diffusive element (“ground glass plate” col. 3, ll. 60-65; col. 4, ll. 25-30).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Lundquist with wherein the diffusive element is one of a surface diffusive element, a diffractive diffusive element, a refractive diffusive element, a holographic diffusive element and a phase diffusive element as taught by Wick in order to provide a diffusive element that is commercially available and has a high damage threshold (col. 2, ll. 40-55). 
Regarding claim 27, Lundquist discloses the limitations of claim 1 as stated above. Although Lundquist discloses the power density of the diffuse light decreasing as claimed, Lundquist is silent on specifically wherein the power density of the incident light is defined as the optical power per square centimeter of an outlet on the light source.
However, Wick teaches, in the same field of endeavor, wherein the power density of the incident light is defined as the optical power per square centimeter of an outlet on the light source (“Therefore, for the project the power density on the illuminated area of the diffuser would be from 5.8=109 w/cm2 to 5=108 w/cm3 for the respective spot areas.” col. 4, ll. 27-60).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Lundquist with wherein the power density of the incident light is defined as the optical power per square centimeter of an outlet on the light source as taught by Wick in order to prevent damage due to irradiation (col. 4, ll. 27-60 of Wick).
Regarding claim 28, Lundquist discloses the limitations of claim 1 as stated above. Although Lundquist discloses the power density of the diffuse light decreasing as claimed, Lundquist is silent on specifically wherein the power density of the diffuse light on the target surface of the subject is defined as the optical power per square centimeter of tissue on the subject.
However, wick teaches, in the same field of endeavor, wherein the power density of the diffuse light on the target surface of the subject is defined as the optical power per square centimeter of tissue on the subject (“Therefore, for the project the power density on the illuminated area of the diffuser would be from 5.8=109 w/cm2 to 5=108 w/cm3 for the respective spot areas.” col. 4, ll. 27-60; also see “retina of the eye” col. 3, ll. 10-40).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Lundquist with wherein the power density of the diffuse light on the target surface of the subject is defined as the optical power per square centimeter of tissue on the subject as taught by Wick in order to in order to prevent damage due to irradiation (col. 4, ll. 27-60 of Wick).


Claims 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist as applied to claims 1, 4, and 8 above and in view of Benni (US 2009/0182209, July 16, 2009, Applicant submitted prior art via the IDS).
Regarding claims 5 and 12, Lundquist discloses the limitations of claims 4 and 8 as stated above. Although Lundquist teaches wherein the optical device is a spectroscopy device as stated above, Lundquist fails to disclose wherein the optical device is a near-infrared spectroscopy device.
However, Benni teaches, in the same field of endeavor, an optical device (“at least one light source and one or more light detectors for detecting reflected or transmitted light.” [0007]; also see Figs. 2, 5, 6, and associated paras) containing a diffusive element (“light-diffusive element” [0039]) and a directional optical element (prism 40, Fig. 2 and corresponding description) to determine blood oxygenation levels (“a method for non-invasively monitoring blood oxygenation levels in a subject's body tissue” [0018]) that is a near-infrared spectroscopy device (“A near infrared spectrophotometric (NIRS) sensor” ABS).  
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Lundquist with wherein the optical device is a near-infrared spectroscopy device as taught by Benni in order to provide continuous, non-invasive monitoring of tissue oxygenation ([0004], [0006] of Benni).
Regarding claim 6, Lundquist discloses the limitations of claim 1 as stated above but Lundquist fails to disclose wherein the light source uses a plurality of fiber optic cables to transmit light.
However, Benni teaches, in the same field of endeavor, a light source using a plurality of fiber optic cables to transmit light (“a multi-fiber optic combiner” [0053]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the claimed invention of Lundquist with the light source using a plurality of fiber optic cables to transmit light as taught by Benni in order to integrate multiple laser light sources of different wavelengths ([0053] of Benni).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist as applied to claims 1 and 8 above and further in view of Lundquist.
Regarding claims 7 and 9, Lundquist discloses the limitations of claims 1 and 8 as stated above but fails to disclose, in the above cited embodiment, wherein the directional optical element is a prism.
However, Lundquist teaches, in a separate embodiment wherein the directional optical element is a prism (“The optical train may also optionally include signal separation optics, e.g., to separate optical signals of different wavelengths or direct them to different locations on a detection system. For example, the optical train may include prism 510 that receives the optical signs as from the signal sources, that may include signals of several different primary wavelengths.” [0058]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Lundquist with wherein the directional optical element is a prism as taught by a separate embodiment of Lundquist in order to direct different signals at different angles ([0059] of Lundquist).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793